PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/452,922
Filing Date: 26 Jun 2019
Appellant(s): Hydromax USA, LLC.



__________________
Mark A. Hollingsworth
For Appellant



EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/21/2022.

Ground of rejection
Every ground of rejection set forth in the Office action dated 09/22/2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claimed invention concept and Explanation of ground of rejections
Claimed invention concept
The concept of the claimed invention can be summarized by a method for cross-bore risk management comprising receiving at least one dataset comprising a plurality of assets and cross-bore data. A risk probability value is calculated, using a processor, based on the cross-bore data for each asset of the plurality of assets using machine learning techniques. The risk probability values are spatially distributed around each respective asset. A graphical output is produced that illustrates the risk probability for a specified geographical area based on the spatially distributed risk probability values.
Explanation of ground of rejections 
The following ground(s) of rejection are applicable to the appealed claims.
The pending claims are rejected under 35 USC § 101 because the claims recite an abstract idea of calculating a risk probability value (using a processor) based on the cross-bore data for an asset using machine learning techniques and spatially distributing the risk probability values around each respective asset. The limitations above recite an abstract idea of a Mathematical Concepts, mathematical relationships, mathematical formulas or equations, mathematical calculations without additional elements in the claims to integrate the claims into a practical application and without additional elements that can be considered significantly more than the abstract idea. 
Response to Arguments - 35 USC § 101
The 101 arguments have been fully considered and found not to be persuasive.
1) Regarding Appellant’s arguments on page 6, “Independent claims 1 and 11, and their dependents, are not directed to an abstract idea under Step 2A Prong Two…Claims 1 and 11 include the feature of calculating, using a processor, a risk probability value based on the cross-bore data for each asset of the plurality of assets using machine learning techniques. Claims 1 and 11 also include the feature of spatially distributing the risk probability values around each respective asset. The Examiner contends that these features of claims 1 and 11 constitute an abstract idea in the form of mathematical concepts, mathematical relationships, mathematical formulas or equations, or mathematical calculations”
The Examiner respectfully disagrees.
The present claims are calculating a risk probability value using a processor based on the cross-bore data for each asset of the plurality of assets. This concept is a mathematical concept because the claims are performing mathematical calculations in lights of figure 3 of the specification. Accordingly, the claims recite an abstract idea.
2) Regarding Appellant’s arguments on pages 6-7, “Under the second prong of Step 2A of the Eligibility Test, when the claims are evaluated as a whole, if the alleged abstract idea is integrated into a practical application the claimed subject matter is rendered eligible. Each of claims 1 and 11 is directed to producing a graphical output illustrating the risk probability for a specified geographical area based on the spatially distributed risk probability values. The claimed calculations are used to identify in the graphical output previously-unknown cross-bore occurrences among underground utility pipes in a specified geographical area to avoid pipe/utility damage and potential explosions/fires. As previously discussed, a cross-bore is defined as an intersection of one utility intersecting with another utility. Figures 7 and 9A-10B of Appellant’s specification show examples of such a graphical output.
The Examiner contends that the graphical output feature of claims 1 and 11 generally links the abstract idea to a specific technology environment. Appellant respectfully submits that this contention is in error. The graphical output feature of claims 1 and 11 specifically links the judicial exception to a specific practical application of illustrating, via the graphical output, the risk probability of a cross-bore for a specified geographical area based on spatially distributed risk probability values around each respective asset.
Since the alleged judicial exception is used to produce an increasingly accurate graphical assessment of the risk of underground cross-bore occurrences, it is integrated into a practical application, and prong two of the Step 2A analysis indicates that claims 1 and 11 are not directed to a judicial exception. Thus, claims 1 and 11, and their dependents, are not directed to an abstract idea under prong two of Step 2A of the Eligibility Test, and no further analysis should be necessary.”
The Examiner respectfully disagrees.
The additional elements in the claims identified by the Examiner “receiving at least one dataset comprising a plurality of assets and cross-bore data”, “using a processor”, and “producing a graphical output illustrating the risk probability for a specified geographical area based on the spatially distributed risk probability values” do not integrate the claim into a practical application because the step of receiving is an insignificant extra solution activity to the judicial exception and “using a processor”, and “producing a graphical output illustrating the risk probability for a specified geographical area based on the spatially distributed risk probability values” when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, the claims do a risk assessment for an asset, spatially distributing the risk probability values around each respective asset; and producing a graphical output illustrating the risk probability for a specified geographical area based on the spatially distributed risk probability values. Finally, the Examiner notes that the claims do not do actual bore drilling based on the map.
As a result, the claims do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two
Further, Applicant’s specification page 7 recites “Embodiments are directed to solving the problem of assigning a 3D spatial distribution of anomalous events given a subset of known events and corresponding attributes that are predictive of the event. Traditionally, spatial values are assigned manually based on past experience and statistics or by smoothing functions which focus on spatial autocorrelation instead of dispersion into a physical volumetric space” which implies that the claimed steps are solving a business problem by automating a manual process.
3) Regarding Appellant’s arguments on page 8, “Claims 1 and 11 contain an inventive concept that includes significantly more than the judicial exception. Claims 1 and 11 include the feature of spatially distributing the risk probability values around each respective asset (e.g., around each underground utility in a specified geographical area). This feature of claim 1 is a precursor to the additional feature of producing a graphical output illustrating the risk probability for a specified geographical area based on the spatially distributed risk probability values. This feature of claims 1 and 11, which constitutes an inventive concept under Step 2B, is not widely prevalent or in common use, and meaningfully limits the judicial exception. For example, this feature of claims 1 and 11 is not disclosed in the prior art of record. Claims 1 and 11 entail an unconventional technological solution applied to a technological problem.”
The Examiner respectfully disagrees.
The additional elements in the instant claims do not amount to significantly more than the abstract idea because he step of “receiving” is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll) and “using a processor”, and “producing a graphical output illustrating the risk probability for a specified geographical area based on the spatially distributed risk probability values” do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea.
As a result, the claims do not include additional elements that amount to significantly more than the abstract idea under Step 2B
4) Regarding Appellant’s arguments on pages 9-11, “claim 20 is not directed to an abstract idea under Step 2A Prong…Under the second prong of Step 2A of the Eligibility Test, when the claims are evaluated as a whole, if the alleged abstract idea is integrated into a practical application…Independent claim 20 recites additional features directed to improving non-invasive asset assessment technology…Claims 20 contains an inventive concept that includes significantly more than the judicial exception”
The Examiner respectfully disagrees.
Claim 20 recites substantially similar limitations to those recited with respect to claims 1 and 11. Although claim 20 recites “a processor” and “producing a graphical output illustrating the risk probability for a specified geographical area based on the spatially distributed risk probability values”, when considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 20 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two. Further, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 20 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two and does not include additional elements that amount to significantly more than the abstract idea under Step 2B
In conclusion, the 101 rejection is maintained with no need for new ground of rejection. 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



Respectfully submitted,
/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623
                                                                                                                                                                                                       
Conferees:
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                        
/Terry Lee Melius/
RQAS – OPQA